Citation Nr: 0020299	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  95-38 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from March 1968 to 
January 1971.

This case initially came before the Board of Veterans' 
Appeals (the Board) on appeal from a rating decision of the 
St. Petersburg, Florida, Regional Office (RO), Department of 
Veterans Affairs (VA).  Service connection for degenerative 
joint disease of the left knee, medial compartment, was 
granted by rating decision of July 1993.  A 10 percent rating 
was established under diagnostic codes 5010-5257.  The 
appellant has reopened a claim for an increased rating and 
now contends that his left knee disability is more severe 
than is represented by the 10 percent rating.  The matter was 
remanded for further development in October 1997.

At the time of the prior remand, an issue of entitlement to a 
permanent and total disability evaluation for pension 
purposes was before the Board.  While the case was undergoing 
remand development, the RO granted eligibility to pension 
benefits.  Thus that issue has been resolved in the 
appellant's favor and is no longer before the Board for 
appellate review.

The appellant appeared at a hearing before the undersigned 
Member of the Board at a hearing at the RO in June 1997.  
That hearing was conducted pursuant to authority of the 
Chairman of the Board.  A transcript of that hearing 
testimony has been associated with the claims file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's left knee disorder is currently manifested 
mainly by subjective complaints of increased pain, some 
swelling, and occasional instability.

3.  Current objective symptoms of the veteran's left knee 
disorder include range of motion from 0 to 115 degrees of 
flexion.  There is no objective clinical evidence of 
swelling, deformity, heat, redness, or instability.

4. The veteran has arthritic changes of the left knee 
confirmed by X-ray evidence.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for a left knee disability have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 
5010-5003, 5256, 5257, 5258, 5259, 5260, 5261, 5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  That is, he has 
presented a claim which is plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluations will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.

In addition to the regulations cited above, the VA General 
Counsel issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who had arthritis and instability of 
the knee may be rated separately under DCs 5010 and 5257, 
while cautioning that any such separate rating must be based 
on additional disabling symptomatology.  In determining 
whether additional disability exists, for purposes of a 
separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (assignment of zero-percent ratings is consistent 
with requirement that service connection may be granted only 
in cases of currently existing disability).

The RO has rated the veteran's left leg disability under 
5010-5257.  This is on the basis of arthritic change and 
instability.  At the time the initial 10 percent rating was 
assigned, it was based on 1993 physical examination findings 
of motion from 0-130 degrees of flexion, traumatic arthritic 
changes, and some questionable laxity.  It was noted that the 
laxity was hard to assess in view of the size of the 
veteran's leg.  The Board will also consider DCs 5256, 5258, 
5259, 5260, 5261 and 5262, based upon knee ankylosis, knee 
impairment, dislocated or removal of cartilage, limitation of 
motion, and impairment of the tibia and fibula.

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (1999).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Code, a rating of 10 percent is 
warranted for each major joint or groups of joints affected 
by limitation of motion, to be combined, not added under DC 
5003.

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Under DC 
5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 
20 percent will be assigned for moderate disability; and 30 
percent warranted for severe disability.

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees.  The motion of the 
knee is considered full where extension is to 0 degrees and 
flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(1999).

Impairment of the tibia and fibula, manifested by malunion, 
with marked knee or ankle disability warrants a 30 percent 
evaluation, while malunion with moderate knee or ankle 
disability warrants a 20 percent rating.  Malunion of the 
tibia and fibula with slight knee or ankle disability 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5262 
(1999).  Nonunion of the tibia and fibula of either lower 
extremity warrants a 40 percent evaluation if there is loose 
motion requiring a brace.  Id.

As noted, historically, the 10 percent rating was assigned in 
1993 on the basis that there was some questionable laxity, 
with slight limitation of motion.  Subsequently, the 
appellant has reopened his claim for an increase, the 10 
percent rating has been continued, giving rise to this 
appeal.

At a hearing held in July 1995, the appellant testified that 
his left knee prevented him from walking properly, that it 
was always swollen, that it gave out about three times on a 
100 yard walk, and that he did have pain on motion.  He 
testified that knee surgery had been discussed, but that he 
would have to lose 200 pounds before it could be performed.  
A transcript of the hearing is on file.

The report from an August 1994 VA orthopedic examination to 
assess the severity of the veteran's left knee disorder, 
revealed findings which included a varus standing alignment 
worse on the left than on the right; no effusion; and range 
of motion from 0 to 120 degrees bilaterally.  Patellofemoral 
crepitus was noted bilaterally.  Findings specific to the 
left knee included medial and lateral joint line tenderness 
and slight laxity to valgus stress at 30 degrees.  The 
impression rendered was post-traumatic degenerative arthritis 
of the left knee.

An October 1996 treatment report from S. L. Myers, M.D. 
revealed that the appellant's range of motion of the left 
knee was from 0 to 100 degrees.  There was patellar 
crepitance with flexion and extension.  He was stable to 
varus and valgus stress.  The knee was nontender to 
palpation.  The knee was diffusely tender with weightbearing.  
The appellant walked with a slight limp.  His sensation was 
intact to light touch, and his dorsalis pedis pulse was 
present.  X-rays of the knees showed severe post-traumatic 
degenerative joint disease of the medial compartment of the 
left knee, and he had numerous osteophytes diffusely in the 
knee.  His patellofemoral joint had significant osteophytes 
and osteoarthritis.  He was diagnosed with post-traumatic 
degenerative joint disease of the left knee.  This diagnosis 
was confirmed in a March 1998 treatment record from the 
Gainesville VAMC and in treatment records from the University 
of Florida Shands Clinic, dating from October 1996 to August 
1997.

The veteran appeared at a Travel Board hearing in June 1997.  
At that time, he reported that he had swelling in the knee, 
and had been told that he had no cartilage in the knee.  It 
was reported that he could walk 300 yards, but that it was an 
effort, and that there was some "catching" in the knee.  
This caused him to fall because of the pain.

A March 1998 VA examination revealed that there was no 
obvious effusion in the left knee.  There was tenderness to 
palpation of the medial and lateral joint line as well as at 
the inferior pole of the patella.  There was significant 
crepitus with flexion and extension.  Range of motion was 
from 0 to 115 degrees of flexion.  He was stable to valgus 
and varus stresses as well as anterior and posterior drawer.  
The axis was neutral.  X-rays revealed severe 
tricompartmental degenerative disease of the knees 
bilaterally, with the left greater than right with collapse 
of the medial compartment bilaterally.  The relevant 
impression was severe degenerative joint disease of the 
bilateral knees, affected in part by the appellant's weight.  

After reviewing the evidence on file, it is the conclusion of 
the Board that an increased rating is not in order.  The 
current rating contemplates slight knee impairment.  
Considering the factors as enumerated in the applicable 
rating criteria, which is the most probative evidence to 
consider in determining the appropriate disability rating to 
be assigned, the Board finds that the evidence does not 
reflect that a greater than 10 percent rating for a left knee 
disability is warranted.  The most recent medical records do 
not reveal objective clinical evidence of deformity, laxity 
of the left knee, subluxation, lateral instability, non-
union, loose motion, malunion, or atrophy.  In addition, 
there was no incoordination, weakness, or lateral stressing 
noted, although the veteran had crepitation laterally.  As 
noted above, a slight knee impairment is assigned a 10 
percent evaluation under DC 5257-5010.  As the clinical 
findings do not support a finding of a moderate degree of 
recurrent subluxation or lateral instability, the evidence is 
not sufficient to warrant a separate evaluation under this 
code.  While there was, in a 1994 examination a suggestion of 
slight laxity, lateral instability or subluxation has not 
been clinically confirmed.  While there is significant 
crepitus, that would be contemplated in the current rating 
for limitation of motion and knee impairment.  There is no 
muscle atrophy or other functional limitation described which 
would provide for a higher rating.

The Board notes that the recent clinical findings do not 
disclose that the veteran has any ankylosis of the left knee.  
Ankylosis is defined as stiffening or fixation of a joint.  
On the recent VA examination, he had flexion of the left knee 
to 115 degrees (with 0-140 degrees considered anatomically 
normal).  Therefore, the Board can find no basis under DC 
5256 to grant the veteran a higher than 10 percent 
evaluation.

Further, there is no current objective evidence of cartilage 
dislocation with frequent episodes of locking, pain, and 
effusion into the joint on which to base a rating higher than 
10 percent under DC 5258.  In addition, the Board notes that 
no more than a 10 percent rating is available under DC 5259.  
Moreover, the appellant's anatomical motion of the left knee 
does not give rise to a compensable under either DC 5260 or 
DC 5261.  Specifically, current range of motion of the knee 
was noted to be flexion to 115 degrees on the left.  Finally, 
because the appellant's left knee disability is rated based 
on degenerative joint disease and a compensable limitation of 
motion is not shown, the recent VA General Counsel's opinion 
regarding a separate compensable evaluation for arthritis is 
not for application as the current impairment does not 
include both limitation of motion and subluxation of lateral 
instability.

In evaluating the veteran's left leg disability, the Board 
notes that there is no clinical evidence supporting a finding 
of nonunion or malunion of the tibia and fibula under DC 
5262.  Therefore, the Board is unable to grant a higher 
evaluation under DC 5262.

The Board has also considered the veteran's complaints of 
pain, limitation of motion, and functional loss due to pain.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§ 4.40 et seq., there is no basis on which to assign a higher 
rating. Significantly, as noted above, there is no basis 
under the schedular criteria for a rating higher than the 
currently assigned 10 percent under DCs 5256, 5257, 5258, 
5259, 5260, 5261, or 5262.  As noted above, the most recent 
VA examination revealed no ankylosis, no recurrent 
subluxation or lateral instability, no dislocated or removed 
cartilage, no limitation of motion, and impairment of the 
tibia and fibula with no more than slight ankle disability.  
Accordingly, the Board finds that the functional limitation 
due to pain is contemplated in the current assigned 10 
percent rating and indicia of a higher rating, such as 
atrophy, muscle wasting, incoordination, weakness, excess 
fatigability, etc., are not shown.

The Board has considered the appellant's statements that his 
left knee disability is worse than currently evaluated. 
Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the subjective evidence of an 
increased disability.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.

Further, 38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  Special consideration is given to factors 
affecting function in joint disabilities under 38 C.F.R. § 
4.45.  These requirements for the consideration of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his left knee disability warrants no more than 
a 10 percent evaluation.


ORDER

An increased disability evaluation for the appellant's left 
knee disorder is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

